DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2020/0150826) in view of Chiang et al. (US 2018/0074638).  
Regarding claim 1, Hwang discloses a touch display device (Figs 1-4; [0082], e.g., a touch display device 1), comprising: 
a substrate (Fig. 2; [0084], e.g., substrate 330); 
a light emitting layer disposed on a side of the substrate (e.g., a light emitting element 350);
an encapsulation layer disposed on a side of the light emitting layer away from the substrate ([0026], [0087], e.g., a thin-film encapsulation layer disposed on the light-emitting element 350);  
a touch layer ([0087], e.g., a sensor layer 100) disposed on a side of the encapsulation layer away from the light emitting layer, and comprising a plurality of touch electrode units ([0095; e.g., first strain gauges 150 and second strain gauges 160); and

wherein the touch driver inspection circuit is further configured to monitor a pressure of the touch position according to variation of pressures on pressure electrode units ([0095], [0098], [0102], [0233], e.g., detect touch pressures according to resistance variations of first strain gauges 150 and second strain gauges 160). 
In another embodiment, Hwang discloses that the touch driver inspection circuit is configured to monitor a touch position according to variation of a capacitance of a plurality of second touch electrode units (Fig. 4; [0100], e.g., detect a touch location by receiving mutual capacitance variations or self-capacitance variations from first electrode members 120 and second electrode members 130). 
Hwang does not disclose wherein the touch driver inspection circuit is configured to according to variation of a capacitance of the touch electrode units and monitor the touch position.
However, Chiang discloses a touch layer (Figs 1-2; [0058], e.g., a sensing layer 12) comprising: a plurality of touch electrode units (e.g., pressure sensing units 121); and 
a touch driver inspection circuit (Figs 11-12; [0101], e.g., a pressure sensing circuit 214 and a touch control sensing circuit 215) connected to each of the touch electrode units of the touch layer, and configured to according to variation of a capacitance of the touch electrode units 
wherein the touch driver inspection circuit is further configured to monitor a pressure of the touch position according to variation of pressures on pressure electrode units ([0102], e.g., detect touch pressures according to resistance variation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Chiang in the invention of Hwang for detecting a touch position according to self-capacitance variations of touch electrode units in order to achieve so that pressure sensing and capacitive sensing can be achieved through the time-division scanning. 

Regarding claim 2, Hwang in view of Chiang further discloses the touch display device as claimed in claim 1.  Chiang further discloses wherein each of the touch electrode units (Fig. 13; [0106], e.g., e.g., touch electrode units 211b) comprises: a first touch electrode wire (e.g.,  touch electrode wire R1b’) and a second touch electrode wire (e.g., touch electrode wire R4b’), the first touch electrode wire and the second touch electrode wire are wrapped around a node along a predetermined direction (e.g., wrapped around the node O1b along a vertical direction), an end of the first touch electrode wire is electrically connected an end of the second touch electrode wire at the node (e.g., the touch electrode wire R1b’ and the touch electrode wire R4b’ are connected at the node O1b), and another end of the first touch electrode wire and another end of the second touch electrode wire are electrically connected to the touch driver inspection circuit (Fig. 11, e.g., the touch driver inspection circuit 214, 215). 


	Regarding claim 4, Hwang in view of Chiang further discloses the touch display device as claimed in claim 2.  Chiang further discloses wherein the first touch electrode wire and the second touch electrode wire are wrapped around the node along the predetermined direction to form rectangular coils or circular coils (Fig. 13, e.g., form a rectangular coils).  

	Regarding claim 6, Hwang in view of Chiang further discloses the touch display device as claimed in claim 2. Chiang further discloses wherein each of the touch electrode units further comprises a connection block disposed on the node (Fig. 13, e.g., a connection block R3b’ is disposed on the node O1b)), the connection block is electrically connected to an end of the first touch electrode wire and an end of the second touch electrode wire (e.g., the connection block R3b’ is connected to an end of the first touch electrode wire R1b’ and an end of the second touch electrode wire R4b’). 

	Regarding claim 7, Hwang in view of Chiang further discloses the touch display device as claimed in claim 2.  Chiang further discloses wherein each of the touch electrode units further comprises a first lead wire and a second lead wire (Fig. 13, e.g., a first lead wire connected to the node O2b and a second lead wire connected to the node O8b); another end of the first touch electrode wire is electrically connected to the touch driver inspection circuit through the first lead 

	Regarding claim 9, Hwang in view of Chiang further discloses the touch display device as claimed in claim 1, wherein the touch driver inspection circuit comprises a capacitance inspection sub-circuit configured to inspect a capacitance of the touch electrode units and a pressure inspection sub-circuit configured to inspect pressures on the touch electrode units (Chiang, Fig. 7A; [0088]-[0090], e.g., a capacitance inspection sub-circuit 215.  Hwang, Fig. 3; [0102], e.g., a pressure detector 250). 

	Regarding 10, Hwang further discloses the touch display device, wherein the touch driver inspection circuit (Fig. 3; e.g., the controller 200) comprises a pressure inspection sub-circuit (Fig 27; [0202]-[0207]e.g., pressure detector 250, a Wheatstone bridge circuit modules WB1) configured to inspect pressures on the pressure electrode units, wherein the pressure inspection sub-circuit comprises a compensation resistor (R2), a first bridge arm resistor (R3), a second bridge arm resistor (R4), and a power source (e.g., a power source Vs); an end of the pressure electrode units is electrically connected to an end of the compensation resistor (R2), another end of the compensation resistor (R2) is electrically connected to an end of the second bridge arm resistor (R4), another end of the second bridge arm resistor (R4) is connected to an end of the first bridge arm resistor (R3), and another end of the first bridge arm resistor (R3) is electrically connected to another end of the pressure  electrode units; and an end of the power source is .   

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2020/0150826) in view of Chiang et al. (US 2018/0074638), and further in view of Li et al. (US 2017/0329448).
Regarding claim 3, Hwang in view of Chiang does not disclose the touch display device, as claimed in claim 2 wherein the first touch electrode wire and the second touch electrode wire are multi-metal layer structures each of which comprises a pressure-sensitive material layer.  
	However, Li discloses a touch display device (Figs 4-5; [0030]-[0031]) comprising: a first touch electrode wire and a second touch electrode wire ([0033], e.g., first touch electrode wire R1 and second touch electrode wire R2), wherein the first touch electrode wire and the second touch electrode wire are multi-metal layer structures each of which comprises a pressure-sensitive material layer ([0033]-[0034], [0045]-[0046], e.g., a force-sensitive resistor R1a and a second force-sensitive resistor R2a are disposed on a first force-sensitive resistor layer and a force-sensitive resistor R1b and a second force-sensitive resistor R2b are disposed on a second force-sensitive resistor layer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Li in the invention of Hwang in view of Chiang for configuring a first touch electrode and a second touch electrode wire on the two-layer 3D structure so that the surface area occupied by force-sensitive units can be significantly reduced.
Allowable Subject Matter
5.	Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hyung et al. (US 2021/0019020); Kim et al. (US 2017/0371471); and Liu et al. (US 2017/0242518) are cited to disclose a touch sensor for detecting a touch position and a touch pressure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/HONG ZHOU/Primary Examiner, Art Unit 2623